164 N.J. Super. 465 (1979)
397 A.2d 334
ANDREW ROGOZINSKI AND GINGER ROGOZINSKI, HIS WIFE, PLAINTIFFS-RESPONDENTS,
v.
AIRSTREAM BY ANGELL, DEFENDANT-APPELLANT, AND EMMETT ANGELL, DEFENDANT.
Superior Court of New Jersey, Appellate Division.
Submitted January 3, 1979.
Decided January 17, 1979.
*466 Before Judges LYNCH and HORN.
Mr. J. Douglas Orr, attorney for appellant.
Messrs. Morrow and Benbrook, attorneys for respondents (Mr. Donald W. Morrow and Ms. Lois A. Corman, on the brief).
PER CURIAM.
With the modification stated hereinafter, we affirm the judgment entered in the trial court for the reasons so well expressed by Judge Beetel in his opinion reported at 152 N.J. Super. 133 (Law Div. 1977).
Plaintiff Andrew Rogozinski received $1,200 in income for a trailer-repair job performed during the interval of his unemployment. We find that this amount should have been deducted in the computation of the damages to which said plaintiff was entitled. Since interest on said $1,200 is also to be credited, we remand the matter to the trial court for the purpose of revising the judgment to reflect the mitigation of the amount thereof, including interest, by reason of the $1,200 deduction. We do not retain jurisdiction.